The Attorney (General of Texas

JIM MATTOX                                    February21. 1986
Attorney General


Supreme Court Bullding        Hr. Gibson DuTtrroCL                  opinionNo.   m-444
P. 0. Box 1254S               Chairperson
Austin. TX 78711.254a         Texts Committee00.hrchases of         Rt:   Applicabilityto counties.
51214752501                      Products and Strriccs of Blind     cities. hospitaldistricts,and
Telex 9101874-1367
TekCOo*r 512/47w2SS
                                 and SsverelyDisabledPersona        school districtsof chapter 122
                              314 EighlandMall Bwlsvard             of the Eumtn Resources Code,
                              Suite 258                             which relatesto the procurement
714 Jackson. Suite 700        Austin. Texas 787!i:!                 of the products or strvicts  of
Oalhe., TX. 75202-4508                                              disabledindividuals
2t4il42.SQ44

                              Dear Mr. DuTtrroil:
4S24 Alberta Ave.. Sub 160
El Paso. TX. 799052793            You ask about zht apparentconflictbetween a statutethat allows
915/533-3184                  political subdlvisioasto purchase products or strvlcts   produced by
                              disabled persons without engaging iu competitivebidding and statutes
1COt Texas. Suite 700
                              thtt require certain political subdivisionsto engage in competitive
Hou+ton. TX. 77w2.3111        bidding.
7131223.5886
                                   Section   122.Olli
                                                    of the Eumau ResourcesCode provides:
W5 Bmadway. Suits 312
                                            A prodilct
                                                     msnufacturtdfor salt to a political
Lubbock. TX. 79401-3479
Soa747%38                                subdivisionof this state or an offics or dtpart-
                                         mcnt thereof shall be manufactured or produced
                                         according‘tospecificationsdavelopedby the pur-
4MB N. Tenth. Suite B                    &tsar. Qolitical subdlvlslonof this state may
YcAllm. TX. ?swl-les5
512aS2.4S47                              purchase products or rervicts for its use from
                                         private I~t~sintsststhrough Its authoriasd pur-
                                         chasing p~xtdurts, but may substituteequivalent
200 M*in Plaza. Suite 400                products & ~trviccs produced by blind or other
San Antonio, TX. 7S205-2797
                                         severely zlsabltdpersons under the provisionsof
512!225-4191
                                         this chap;tr. Nothing in this chaptershall be
                                         coastrutd%o require a nonprofit agency for blind
An Equal Opporlunityl                    or other &vtrtly disabled persons to engage in
Atllrmatlvo Action Employer              compttit~~ bidding. (Emphasisadded).

                                   Tou ask whether counties. cities, school districts,and hospital
                              districtsmay purcha,se  products or strvicts  from the disabledwithout
                              engaging in compttirLvt  bidding pursuant to section122.014even under
                              circumstances %n rbich other statutes require them to engage in
                              competitivebidding.

                                   In Attorney Geneera Opinion JR-385 (1985).we consideredwhether
                              a county was requir,cd
                                                   to complywith the competitivebidding procedure


                                                        p. 2018
Fir.Gibson BuTerrol - Page 2   (Jt4-444)




set out In the County PurchasingAct, article 2368a. V.T.C.S..before
it could purchase goods or services from the disabled pursuant to
section 122.014 of the Ruman Resources Code. Rtcaust specific
statute6 prevail over general statutes on the same subject, we
concludedthat the specificexceptionfrom competitivebidding set out
in section 122.014 of the Buman Resources Code prevailed over the
general requirementsof the County Purchasing Act when the county
purchasedgoods or servicesf:romthe disabled.

     The same reasoning apl)Mts to the other political subdivisions
you ask about. General statutesrequire cities, hospitals,and school
districts to engage in competitivebidding before they make certain
purchases. V.T.C.S.art. 238a. r2 (cities);V.T.C.S.art. 44940, 134
(hospitaldistricts);Educ. Code 121.901 (school districts). Those
general statutes art inapplicable.however+ to a situation in which
one of those subdivisionspurchases goods or services pursuant to      I.
section 122.014of the Buman ResourcesCode.

                             SUMMARY

            General statute:8
                            that requirecounties,cities.
         hospital distrfctr;,
                            and school districtsto engage
         in competitivebidding in order to make certain
         purchasesdo not c.pplyto purchasessuch political
         subdivisionsmake Ipursuantto section 122.014 of
         the &man RtsourccsCode.




                                       J h
                                       Very truly your

                                             A
                                       JIM        MATTOX
                                       Attorney    General of Texas

JACR HIGRTOWRR
First AssistantAttorneyGttLral

WARYKELLER
ExtcutP?t AssistantAttorneyGeneral

ROBERT GRAY
SpecialAssistantAttorneyGeneral

RICR GILPIN
Chairman,opinion conmittet

Preparedby Sarah Wotlk
AssIstant Attorney General




                                 p. 2019